Dear Councilman Lavarine:
We are writing to respond to your request for reconsideration of Attorney General Opinion No. 01-71.
You state that the question in this opinion should have been posed as follows:
  Can blank petitions be distributed through the US Postal Service to petitioners/circulators, who would then personally circulate and properly process these petitions by acquiring all information designated in Louisiana R.S.  18:3 and personally witness the necessary signatures. Once completed, these petitions would be returned to me, possibly through the US Postal Service, for final submission to Mr. Dennis DiMarco, Registrar of Voters for Jefferson Parish.  Those petitions would then have to be certified before any referendum could be placed on the ballot.
It was our conclusion in Opinion No. 01-71 that the Election Code contemplates that all petitions subject to the requirements of R.S. 18:3
be personally circulated; otherwise, the requirements of R.S. 18:3, such as witnessing the signature, could not be met.  We believe this is a reasonable interpretation of R.S. 18:3.  However, we do note that the law is silent on this specific issue, and thus, legislative action would be beneficial.
In conclusion, if the petitions you are speaking of will be personally circulated to obtain the information required of R.S. 18:3, this procedure would be in conformity with our earlier opinion, number 01-71. If our office can be of further assistance, please advise.
Yours very truly,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 _________________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb